NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted January 14, 2019* 
                               Decided January 15, 2019 
                                             
                                         Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       MICHAEL S. KANNE, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
 
No. 18‐1677 
 
CHARLES MOJAPELO,                  Appeal from the United States District 
      Plaintiff‐Appellant,         Court for the Northern District of Illinois, 
                                   Eastern Division. 
                                    
      v.                           No. 16 C 6069 
                                    
NATIONAL RAILROAD PASSENGER        Jorge L. Alonso, 
CORPORATION, d/b/a AMTRAK,         Judge. 
      Defendant‐Appellee. 
                            O R D E R 

            Charles Mojapelo injured his leg while disembarking from a train operated by 
the National Railroad Passenger Corporation (Amtrak). He sued Amtrak for 
compensatory and punitive damages on theories of negligence and infliction of 
emotional distress. After Amtrak removed the case to federal court, Mojapelo did not, 
for a year, make his mandatory initial disclosures or respond to discovery requests, and 
he refused to attend his deposition. He also missed four court hearings and failed to 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1677                                                                    Page 2 
 
abide by court‐mandated settlement procedures. On Amtrak’s motion, the district court 
dismissed his case with prejudice as a sanction, and we affirm the judgment. 

       While exiting an Amtrak train at the Bloomington‐Normal station in Illinois, 
Mojapelo slipped and fell. His leg became pinned in the gap between the train and the 
platform. After Mojapelo extracted his leg, doctors at a local hospital treated his 
wounds. Mojapelo then sued Amtrak in the Circuit Court of Cook County, alleging that 
Amtrak was responsible for his injuries. Amtrak removed the lawsuit to federal court in 
the Northern District of Illinois, invoking jurisdiction under 28 U.S.C. § 1332.  

       Mojapelo filed a motion to transfer the case to the Central District of Illinois, 
arguing that the Northern District was inconvenient because he lived about 150 miles 
away. See 28 U.S.C. § 1404(a). The court orally denied the motion at a hearing, but a 
transcript of that proceeding is not in the record on appeal. 

         Meanwhile, Mojapelo made several missteps during the discovery phase of 
litigation. He missed the court‐ordered deadline to provide mandatory disclosures 
under Federal Rule of Civil Procedure 26(a)(1). And he did not respond to Amtrak’s 
interrogatories or its request to produce documents. In response, Amtrak’s attorney 
emailed Mojapelo, informing him that if he did not send the requested materials, the 
attorney would be “forced to file a motion with the court to compel [his] answers 
and/or dismiss [the] lawsuit.” Mojapelo still did not comply, nor did he request a 
protective order to excuse him from doing so. He also skipped two status hearings and 
appeared at a third only because the court explicitly warned him that if he did not come 
to it, the court would dismiss the case for want of prosecution. After the district court 
transferred the case to a magistrate judge for settlement, Mojapelo missed two more 
status hearings and failed to submit a mandatory settlement demand, so the magistrate 
judge cancelled the scheduled settlement conference. Amtrak then gave Mojapelo notice 
that it would take his deposition and made multiple attempts to reach him to ensure 
that he would appear, but Mojapelo was a no‐show.  

       Accordingly, Amtrak moved for sanctions under Federal Rule of Civil Procedure 
37 and requested that the court dismiss the case. Amtrak argued that Mojapelo’s 
consistent failures to cooperate with discovery and comply with court orders were 
entirely his fault, and that severe sanctions were needed. Mojapelo protested, arguing 
that he had not received some of the court’s mailings, that he attempted to settle the 
case outside of court even without the required settlement demand, and that he could 
not attend the deposition because he was dealing with another legal matter. Then, more 
No. 18‐1677                                                                       Page 3 
 
than a year too late, Mojapelo partially responded to the discovery requests and 
submitted incomplete disclosures under Rule 26(a)(1).  

       The district court granted Amtrak’s motion and dismissed the case, citing both 
Federal Rules of Civil Procedure 37 and 41(b). Rule 37 allows a court to sanction a party 
for discovery noncompliance caused by “willfulness, bad faith or fault,” while Rule 
41(b) authorizes sanctions, upon a party’s motion, based on a “clear record of delay or 
contumacious conduct.” Brown v. Columbia Sussex Corp., 664 F.3d 182, 190 (7th Cir. 2011) 
(internal quotations omitted). Pointing to Mojapelo’s history of missing court dates, 
discovery deadlines, and his failure to attend his deposition, the court concluded that 
Mojapelo was at “fault” for his missteps and that there was a “clear record of delay or 
contumacious conduct.” The court, moreover, found Mojapelo’s explanations for his 
noncompliance unpersuasive, calling them “lame excuses” under Fischer v. Cingular 
Wireless, LLC, 446 F.3d 663, 666 (7th Cir. 2006).  Pointing out that both the court and 
Amtrak’s counsel had warned Mojapelo that dismissal was possible, the court granted 
Amtrak’s motion and dismissed the case. We review that decision for an abuse of 
discretion. See King v. Ford Motor Co., 872 F.3d 833, 838 (7th Cir. 2017). 

        We will consider the district court’s sanction primarily through the lens of Rule 
37 because that is the basis upon which Amtrak requested dismissal. Amtrak did not 
invoke Rule 41(b), which, though cited by the district court, authorizes a defendant to 
file a motion, not a court to act sua sponte. (Of course, without regard to Rule 41(b), a 
district court retains its inherent authority to dismiss for failure to prosecute. See Link v. 
Wabash R. Co., 370 U.S. 626, 630 (1962).)  

       On appeal, Mojapelo first insists that the court abused its discretion when 
imposing sanctions because Mojapelo did not have adequate notice that dismissal was 
possible. Specifically, he contends that he was blindsided because Amtrak did not move 
to compel discovery before moving for discovery sanctions. Though a motion to compel 
usually precedes the imposition of sanctions under Rule 37, one is not always necessary. 
Tamari v. Bache & Co. (Lebanon) S.A.L., 729 F.2d 469, 472 (7th Cir. 1984). Instead, if a party 
receives notice that certain discovery proceedings are to occur by a specific date, and 
then refuses to comply, a court may impose sanctions. Id. Here, the court told Mojapelo 
that he was required to make mandatory initial disclosures under Rule 26(a)(1). Further, 
Amtrak informed Mojapelo that he needed to respond to interrogatories and a request 
for documents, as well as attend his deposition, and that it would “file a motion with 
the court to … dismiss [the] lawsuit” if he refused to comply. Moreover, the discovery 
rules themselves set forth the 30‐day window for responding to discovery requests. See 
No. 18‐1677                                                                          Page 4 
 
FED. R. CIV. P. 33(b)(2), 34(b)(2). True, we encourage advance warning to be given to a 
plaintiff before involuntary dismissal. See Brown, 664 F.3d at 192. But an explicit 
warning is not “absolutely necessary,” and it need not come from the court. Id. 
Mojapelo was on notice that his failure to make initial disclosures, answer discovery 
requests, or be deposed were grounds for possible dismissal. 

       Second, Mojapelo contends that the district court abused its discretion by 
disregarding his explanations for ignoring Amtrak’s discovery requests and for missing 
his deposition. But the court did not abuse its discretion in finding Mojapelo at “fault” 
within the meaning of Rule 37: engaging in “objectively unreasonable behavior,” rather 
than “a mere mistake or slight error in judgment.” Long v. Steepro, 213 F.3d 983, 987 (7th 
Cir. 2000). Mojapelo failed to timely make the most basic initial disclosures or comply 
with Amtrak’s interrogatories and request for documents, even after Amtrak’s counsel 
repeatedly asked Mojapelo for the materials and warned Mojapelo that she would move 
to dismiss his case if the documents were not received. See Brown, 664 F.3d at 191–92. 
And Mojapelo gave no explanation for his refusal to submit disclosures or respond to 
Amtrak. Moreover, refusing to attend a deposition can also be evidence of fault if the 
party does not give a legitimate reason, especially after failing to timely respond to 
interrogatories or supply requested documents. See Collins v. Illinois, 554 F.3d 693, 696–
97 (7th Cir. 2009). The district court did not abuse its discretion in determining that 
Mojapelo’s excuse for not appearing at his deposition was thin, especially since 
Mojapelo could have rescheduled the deposition ahead of time if he knew of a 
scheduling conflict.  

        To the extent that Mojapelo repeats his excuses as a means of arguing that the 
case‐ending sanction was disproportionate, we disagree. We require district courts to 
impose a sanction that is proportional to the wrongdoing. Collins, 554 F.3d at 696. But 
district courts need not impose the least severe sanction. In re Golant, 239 F.3d 931, 937 
(7th Cir. 2001). Dismissal may be appropriate after a party makes more than just one 
discovery error and gives no reasonable explanation for missing deadlines or 
responding to interrogatories. Brown, 664 F.3d at 191–92; Ladien v. Astrachan, 128 F.3d 
1051, 1057 (7th Cir. 1997). Mojapelo’s only excuse for failing to meet several deadlines 
was that he later tried to comply. It is within the district court’s discretion to decide that 
eventual compliance (or, as in this case, partial compliance) does not excuse earlier 
failures. See Salgado by Salgado v. Gen. Motors Corp., 150 F.3d 735, 741–42 (7th Cir. 1998). 
Similarly, dismissal may be appropriate when a party refuses to be deposed for no 
legitimate reason. Collins, 554 F.3d at 696; FED. R. CIV. P. 37(d). Mojapelo did not cancel 
his deposition before he was a no‐show, and his hollow explanation that he was busy in 
No. 18‐1677                                                                        Page 5 
 
Chicago with another matter does not excuse his failure. The district court did not abuse 
its discretion in dismissing this case as a sanction. 

        Finally, Mojapelo contends that the court erred by denying his motion to transfer 
the case to the Central District of Illinois. The Central District was proper, he contends, 
because his residence, the accident site, and his treating hospital are located there. 
Amtrak responds that Mojapelo waived this argument because he did not mention the 
ruling in his notice of appeal. But Amtrak is wrong—Mojapelo’s appeal from a final 
judgment brings up for review all previous orders entered in the district court case. 
Alejo v. Heller, 328 F.3d 930, 935 (7th Cir. 2003). Nevertheless, Mojapelo has not provided 
us with a transcript of the hearing in which the court explained its reasons for denying 
his motion, so we cannot meaningfully review that decision. See Hicks v. Avery Drei, 
LLC, 654 F.3d 739, 743–44 (7th Cir. 2011); FED. R. APP. P. 10(b). Furthermore, Mojapelo 
originally brought this lawsuit in Chicago; the defendants cannot have prejudicially 
inconvenienced him by removing the case to a courthouse a few blocks away. 

       We have considered the remaining arguments, but none has merit. 

                                                                               AFFIRMED